UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1767


CARMEN M. MANZANEDA,

                    Plaintiff - Appellant,

             v.

SETERUS, INC.; SAMUEL I. WHITE, P.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-01216-LMB-JFA)


Submitted: October 27, 2017                                  Decided: November 3, 2017


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carmen M. Manzaneda, Appellant Pro Se. Aubrey Michele Cross, Lisa Hudson Kim,
SAMUEL I. WHITE, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carmen M. Manzaneda appeals the district court’s order dismissing this action

alleging breach of contract and violations of the Fair Debt Collection Practices Act. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Manzaneda v. Seterus, Inc., No. 1:16-cv-01216-

LMB-JFA (E.D. Va. May 24, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2